COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


LORA LYNN STOUT
                                                                 MEMORANDUM OPINION *
v.      Record No. 0505-09-2                                         PER CURIAM
                                                                    AUGUST 11, 2009
CLAIR REX STOUT


                      FROM THE CIRCUIT COURT OF CAROLINE COUNTY
                             Harvey Latney, Jr., Judge Pro Tempore

                  (Robert S. Ganey; Hanover Law Office, on briefs), for appellant.

                  (R. Scott Pugh, on brief), for appellee.


        Lora L. Stout (wife) appeals the equitable distribution, spousal support, and attorney’s fees

rulings of the final decree of divorce. Wife argues that the trial court erred by (1) not accepting

wife’s expert’s business appraisal; (2) failing to recognize that husband’s expert did not look at the

bank statements, vehicles, or equipment in arriving at his business appraisal and not awarding wife

forty percent of those assets; (3) failing to award wife for her seventeen years of hard work on the

marital business; (4) failing to award wife over $80,000, as represented by her previous salary of

$800 per week that husband took after their separation; (5) not accepting her values for the

properties at Countyline Church Road and Garrisonville Road; (6) not considering the assessment

value for the property at Countyline Church Road; (7) failing to award wife for her monetary

contributions for payments made on the three properties; (8) failing to award wife for her seventeen

years of devoted marriage and hard work and non-business work for the benefit of the family;

(9) finding that wife’s personal efforts did not increase the value of the 29.79 acres in Woodford;


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(10) not giving wife credit based on the factors of Code § 20-107.3(D) and (E); (11) not considering

wife’s limited ability to earn income and her monetary and non-monetary contributions for the

well-being of the family; (12) failing to award wife $15,000 to $20,000 of the money in the house

safe; (13) failing to award wife $657,500 as a lump sum spousal support award; (14) failing to

compensate wife for husband’s dissipation of the assets; (15) failing to apply the Brandenburg

formula to determine wife’s contributions to the separate properties; and (16) failing to award wife

all of her attorney’s fees and costs. Pursuant to Rule 5A:21(b), Clair R. Stout (husband) argues that

the trial court erred by classifying the marital residence as wholly marital property. Upon

reviewing the record and briefs of the parties, we summarily affirm the decision of the trial court.

Rule 5A:27.

                                         BACKGROUND

       “When reviewing a trial court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 834 (2003) (citations omitted).

       Husband and wife married on July 23, 1988, separated on August 17, 2005, and divorced

on January 14, 2009. Husband owned several real estate properties prior to the marriage. These

properties included the 29.79 acres in Woodford, the property at Garrisonville Road, and the

property at Countyline Church Road. The trial court found that the Woodford property and the

Garrisonville Road property were husband’s separate property. The property at Countyline

Church Road was the former marital residence, and the trial court found that it was marital

property. The trial court accepted the testimony of husband’s expert for the value of the marital

residence.

       Husband operated a landscaping business, Foxfyre Nurseries, Inc., and wife assisted him

in the business. The trial court found that Foxfyre Nurseries, Inc. was marital property and that

                                                -2-
wife owned forty percent of the property. The trial court accepted the testimony of husband’s

expert on the value of the business.

        The trial court further found that wife waived spousal support and awarded her $10,000

for her attorney’s fees and costs.

                                              ANALYSIS

                             Husband’s Question Presented – Rule 5A:18

        Husband argues that the trial court erred in classifying the former marital residence as

marital property. However, he failed to note any objections to the trial court’s ruling.

        “No ruling of the trial court . . . will be considered as a basis for reversal unless the

objection was stated together with the grounds therefor at the time of the ruling, except for good

cause shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18. We

“will not consider an argument on appeal which was not presented to the trial court.” Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). “The purpose of Rule

5A:18 is to allow the trial court to correct in the trial court any error that is called to its

attention.” Lee v. Lee, 12 Va. App. 512, 514, 404 S.E.2d 736, 737 (1991) (en banc). There was

no miscarriage of justice in this case, and the ends of justice exception does not apply.

Therefore, we will not consider husband’s question presented.

                      Wife’s Questions Presented 1,4, 9, and 12 – Rule 5A:20(e)

        In Question Presented 1, wife argues that the trial court erred in not accepting her

expert’s valuation of the business. In Question Presented 4, wife argues that the trial court failed

to award her over $80,000 from her former salary of $800 per week, which husband allegedly

took since the date of separation. In Question Presented 9, wife argues that the trial court failed

to recognize that wife’s personal efforts increased the value of the Woodford property. In




                                                   -3-
Question Presented 12, wife contends that the trial court failed to award her $15,000 to $20,000

of the money in the house safe.

       Rule 5A:20(e) mandates that appellant’s opening brief include “[t]he principles of law,

the argument, and the authorities relating to each question presented . . . .” Wife did not comply

with Rule 5A:20(e) because her opening brief did not contain any principles of law, or citation to

legal authorities, to fully develop her arguments for Questions Presented 1, 4, 9, and 12.

       Wife has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported assertions of

error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992).

       We find that wife’s failure to comply with Rule 5A:20(e) is significant, so we will not

consider Questions Presented 1, 4, 9, and 12. See Fadness v. Fadness, 52 Va. App. 833, 851, 667
S.E.2d 857, 866 (2008) (“If the parties believed that the circuit court erred, it was their duty to

present that error to us with legal authority to support their contention.”); Parks v. Parks, 52
Va. App. 663, 664, 666 S.E.2d 547, 548 (2008).

                             Question Presented 2 – Business Appraisal

       Wife argues that the trial court failed to recognize that husband’s expert did not look at the

bank statements, vehicles, or equipment in arriving at his value for the business and that wife was

not awarded forty percent of the accounts, vehicles, and equipment.

       In response to wife’s objection, the trial court held that “the equipment, vehicles, bank

accounts, certificate of deposits [sic] are not separate assets. They are considered a part of the

evaluation of Foxfyre Nurseries, Inc.”




                                                 -4-
          “The trial court’s decision will not be disturbed on appeal unless plainly wrong or

without evidence to support it.” Howell v. Howell, 31 Va. App. 332, 341, 523 S.E.2d 514, 519

(2000).

          Husband’s expert testified that he interviewed husband and reviewed five years of tax

returns and financial statements. He also reviewed the income statements and balance sheets for

the business. He explained that the financial statements reflected the cash balance at the time the

financial statements were prepared. The financial statements were adjusted as necessary to

complete his analysis. For example, he adjusted the depreciation for the company’s equipment.

His report noted that the company’s equipment was “heavily worn and old.”

          The trial court held that husband’s expert reviewed the bank accounts, vehicles, and

equipment in arriving at his value for the business, and the values of the bank accounts, vehicles,

and equipment were included in wife’s award of forty percent of Foxfyre Nurseries, Inc.

                            Questions Presented 5, 6, 7, and 15 – Real Estate

          Wife argues that the trial court erred by not accepting her values for the properties at

Countyline Church Road and Garrisonville Road and by not considering the assessed value for the

property at Countyline Church Road.

          The trial court held that the Garrisonville Road property was husband’s separate property

and held that “the value of separate property is irrelevant and immaterial to equitable

distribution.” “Code § 20-107.3(A) states that the court ‘shall determine the . . . value of all

property.’ . . . There was no showing that the value of this property was relevant or material to

the equitable distribution determination. Under these circumstances, the failure to comply with

the requirement of Code § 20-107.3(A) was harmless error.” McDavid v. McDavid, 19 Va. App.
406, 413, 451 S.E.2d 713, 718 (1994).




                                                    -5-
       We hold that the trial court’s failure to value the Garrisonville Road property was

harmless.

       Wife next contends that the trial court should have adopted her expert’s appraisal or the

assessed value for the property at Countyline Church Road. Wife’s expert testified that the real

estate was worth $402,000 and that its assessed value was $374,000. Husband’s expert testified

that the property was “in very poor shape” and was valued at $194,000. The trial court stated

that it “outright rejects [wife’s expert’s] appraisal as being out of line” and found that the

property was worth $194,000.

       A court may “choose among conflicting assessments of value as long as its finding is

supported by the evidence.” Id. Here, the evidence supported the opinion of husband’s expert

because the house was in need of significant repairs, as evidenced by the appraisal and the

structural engineer’s report. The tax assessment did not account for the poor condition of the

house. Wife’s expert acknowledged that the house had structural problems and suffered from

deferred maintenance, yet still found that its value was $402,000. The trial court did not err in

rejecting wife’s values for the Countyline Church Road property.

       Next, wife argues that the trial court failed to award her for her monetary

contributions to husband’s separate real estate. She alleges that marital funds were used

to make payments on the mortgages and real estate taxes.

               A party does not meet the burden of proving that “contributions of
               marital property . . . were made” by merely establishing that
               marital funds were expended for customary maintenance and
               upkeep of the property. The term “contribution of marital
               property” within the meaning of the statute contemplates an
               improvement, renovation, addition, or other contribution which, by
               its nature, imparts intrinsic value to the property and materially
               changes the character thereof.

Martin v. Martin, 27 Va. App. 745, 756, 501 S.E.2d 450, 455 (1998) (en banc) (citation omitted).



                                                 -6-
        Payments for the real estate taxes do not increase the value of the property. Wife did not

provide sufficient evidence to prove how much the value of the house increased because of the

marital contributions to the mortgage payments.

        Wife argues that the trial court should have used the Brandenburg formula to calculate

her share of the real estate.

        In Hart v. Hart, 27 Va. App. 46, 497 S.E.2d 496 (1998), the Brandenburg formula was

approved as a method of calculating marital and separate components of hybrid property. The

Brandenburg formula

                established a relationship between the nonmarital contribution and
                the total contribution, and between the marital contribution and the
                total contribution. These relationships, reduced to percentages,
                shall be multiplied by the equity in the property at the time of
                distribution to establish the value of the nonmarital and marital
                properties.

Id. at 65, 497 S.E.2d at 505. “Marital contribution (mc) is defined as the amount expended after

marriage from other than nonmarital funds in the reduction of mortgage principal, plus the value

of improvements made to the property after the marriage from other than nonmarital funds.” Id.

        At trial, wife testified that she did not know the initial principal mortgage balances on

husband’s real estate when they were married. “The burden is on the parties to provide the trial

court sufficient evidence from which it can value their property.” Bosserman v. Bosserman, 9
Va. App. 1, 5, 384 S.E.2d 104, 107 (1989) (citing Taylor v. Taylor, 5 Va. App. 436, 443, 364
S.E.2d 244, 248 (1988)). Wife did not provide sufficient evidence for the trial court to consider

the Brandenburg formula.

        Regardless, the trial court found that the real estate was separate property and not hybrid

property. The Brandenburg formula would not apply to separate property.




                                                -7-
               Questions Presented 3, 8, 10, and 11 – Equitable Distribution Factors

       In Questions Presented 3, 8, 10, and 11, wife argues that the trial court did not consider her

monetary and non-monetary contributions to the family during their seventeen-year marriage in

determining its equitable distribution award.

       On appeal, “decisions concerning equitable distribution rest within the sound discretion

of the trial court and will not be reversed on appeal unless plainly wrong or unsupported by the

evidence.” McDavid, 19 Va. App. at 407-08, 451 S.E.2d at 715.

       Code § 20-107.3(E) lists eleven factors for the trial court to consider in fashioning its

equitable distribution award.

               The appropriate consideration of the factors entails more than a
               mere recitation in the record or decree that all the statutory factors
               have been considered or reviewed. The enumerated factors are
               intended to guide the court’s exercise of discretion, and substantive
               consideration of these factors should be incorporated into the
               decision-making process. See Woolley v. Woolley, 3 Va. App.
337, 345, 349 S.E.2d 422, 426 (1986). “This does not mean that
               the trial court is required to quantify or elaborate exactly what
               weight or consideration it has given to each of the statutory
               factors.” Id. However, when a trial judge fails to articulate
               sufficiently the consideration he or she has given to the statutory
               criteria, “we must examine the record to determine if the award is
               supported by evidence relevant to those factors.” Gibson v.
               Gibson, 5 Va. App. 426, 435, 364 S.E.2d 518, 523 (1988).

Alphin v. Alphin, 15 Va. App. 395, 405, 424 S.E.2d 572, 578 (1992).

       The final decree states that the trial court considered all of the statutory factors. The trial

court’s opinion letter explained that the trial court heard evidence from witnesses on behalf of

husband and wife. In explaining its division of the marital residence, the trial court noted the

“monetary and non-monetary contributions” made by wife “over the seventeen years of

marriage.” The trial court also described in detail wife’s contributions to the business. Lastly, in

determining the attorney’s fee award, the trial court noted the cause of the breakdown of the



                                                 -8-
marriage, namely wife leaving husband for another man, and husband’s negative monetary

contributions after the separation when he closed bank accounts and stopped paying wife.

       The evidence was sufficient to prove that the trial court considered the statutory factors in

Code § 20-107.3(E) in determining an appropriate equitable distribution award.

                          Question Presented 13 – Spousal Support

       Wife argues that the trial court erred in not awarding her a lump sum amount of spousal

support.

       In her complaint, wife requested temporary spousal support, but not permanent spousal

support or a lump sum spousal support award. At trial, husband argued that wife waived her

right to spousal support in her discovery depositions. 1 Wife acknowledged that she was not

seeking ongoing spousal support and only sought a lump sum award. Wife’s counsel explained,

“We’re not submitting exhibits and saying she needs this much to live on or whatever, just to be

compensated for what she did as part of equitable distribution during the marriage.”

       It is error for a trial court to award spousal support to a party who has not requested

spousal support in the pleadings. Boyd v. Boyd, 2 Va. App. 16, 17-19, 340 S.E.2d 578, 579-80

(1986); see also Harrell v. Harrell, 272 Va. 652, 657-58, 636 S.E.2d 391, 394-95 (2006) (holding

that wife’s request for pendente lite spousal support was insufficient to request permanent

spousal support); Fleming v. Fleming, 32 Va. App. 822, 826, 531 S.E.2d 38, 40 (2000) (holding

that it was error for a trial court to award a lump sum spousal support award when husband did

not request spousal support in his pleadings and waived support in the parties’ written

agreement).




       1
           The transcript from the discovery depositions was not included as a part of the record.

                                                 -9-
       Here, the trial court held that each party waived their right to spousal support. 2 Even if

wife did not waive her right to spousal support in the discovery depositions, wife did not request

a lump sum spousal support award in her pleadings, so the trial court did not err in refusing to

grant wife a lump sum spousal support award.

                           Question Presented 14 – Dissipation of Assets

       Wife contends that the trial court erred in failing to compensate her for husband’s

dissipation of the assets, including the parties’ bank investments and business accounts. She argues

that the trial court also should have used a valuation date of August 17, 2005 to account for

husband’s dissipation.

       “Dissipation occurs ‘where one spouse uses marital property for his own benefit and for a

purpose unrelated to the marriage at a time when the marriage is undergoing an irreconcilable

breakdown.’” Clements v. Clements, 10 Va. App. 580, 586, 397 S.E.2d 257, 261 (1990)

(quoting Hellwig v. Hellwig, 426 N.E.2d 1087, 1094 (Ill. Ct. App. 1981)).

       Here, the trial court did not order a different valuation date. The trial court explained to

wife that its acceptance of husband’s business valuation included the various bank accounts and

certificates of deposit. Wife’s expert acknowledged that “there was a deterioration in the value

of the business because it was losing money” in 2005 and 2006. Husband’s expert explained that

the economy and the housing market affected the business beginning in late 2005. Therefore, the

changes in the bank accounts from the date of separation until the trial were not for husband’s

own benefit, but as a result of the economy.

       In reaching its attorney’s fees award, the trial court noted that husband closed bank

accounts, which was one of the reasons that wife was awarded $10,000 in attorney’s fees.


       2
        The trial court’s judgment is presumed to be correct, and wife had the burden to provide
a complete record to the appellate court. Twardy v. Twardy, 14 Va. App. 651, 658, 419 S.E.2d
848, 852 (1992) (en banc).
                                             - 10 -
        Therefore, there was no evidence that husband dissipated business assets, and wife was

awarded $10,000 in attorney’s fees for husband’s actions of closing bank accounts.

                               Question Presented 16 – Attorney’s Fees

        Wife argues that the trial court erred in awarding her $10,000 in attorney’s fees and costs, as

opposed to all of her attorney’s fees and costs. 3

        “‘[A]n award of attorney’s fees is a matter submitted to the trial court’s sound discretion

and is reviewable on appeal only for an abuse of discretion.’” Richardson v. Richardson, 30
Va. App. 341, 351, 516 S.E.2d 726, 731 (1999) (quoting Graves v. Graves, 4 Va. App. 326, 333,

357 S.E.2d 554, 558 (1987)). “[T]he key to a proper award of counsel fees [is] reasonableness

under all of the circumstances revealed by the record.” McGinnis v. McGinnis, 1 Va. App. 272,

277, 338 S.E.2d 159, 162 (1985).

        In arriving at its award of attorney’s fees, the trial court considered the allegations that

wife left husband for another man and that husband closed certain bank accounts and stopped

wife’s salary from Foxfyre Nurseries, Inc. Given the circumstances of this case, the award of

$10,000 for wife’s attorney’s fees is reasonable.

        Both parties have requested an award of attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). On consideration

of the record before us, we decline to award either party attorney’s fees and costs on appeal.

                                            CONCLUSION

        For the foregoing reasons, we affirm the trial court’s rulings.

                                                                                             Affirmed.




        3
            Wife’s attorney’s fees and costs totaled $44,048.50.
                                                  - 11 -